  

  AMENDMENT TO PLEDGE AGREEMENTS Exhibit 10.2

 

THIS AMENDMENT TO PLEDGE AGREEMENTS (this “Amendment”), dated February 2, 2012,
is entered into by and among MERRILL LYNCH CAPITAL SERVICES, INC. (“MLCS”),
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED (“MLPFS”) and MUNIMAE TEI
HOLDINGS LLC (“TEI”).

 

WHEREAS, MLCS and TEI entered into that certain Pledge Agreement (MLCS/MMA
Financial) dated March 6, 2008, as amended, supplemented and/or restated from
time to time (the “MFH Pledge Agreement”), pursuant to which certain equity
interests in MuniMae TE Bond Subsidiary, LLC owned by TEI were pledged to secure
TEI’s obligations with respect to the Swap Agreement as defined therein dated
June 14, 2004 as amended, restated and/or supplemented from time to time;

 

WHEREAS, MLCS and TEI entered into that certain Pledge Agreement (MLCS/TEI)
dated March 6, 2008, as amended, supplemented and/or restated from time to time
(the “TEI Pledge Agreement”), pursuant to which certain equity interests in
MuniMae TE Bond Subsidiary, LLC owned by TEI were pledged to secure TEI’s
obligations with respect to the Swap Agreement as defined therein dated December
5, 2003 as amended, restated and/or supplemented from time to time;

 

WHEREAS, MLCS and TEI entered into that certain Pledge Agreement (MLCS/MuniMae)
dated March 6, 2008, as amended, supplemented and/or restated from time to time
(the “MMA Pledge Agreement”), pursuant to which certain equity interests in
MuniMae TE Bond Subsidiary, LLC owned by TEI were pledged to secure TEI’s
obligations with respect to the Swap Agreement as defined therein dated April
28, 1997 as amended, restated and/or supplemented from time to time;

 

WHEREAS, MLCS and TEI entered into that certain Pledge Agreement (MLCS/MMA
Realty) dated March 6, 2008, as amended, supplemented and/or restated from time
to time (the “MRC Pledge Agreement”), pursuant to which certain equity interests
in MuniMae TE Bond Subsidiary, LLC owned by TEI were pledged to secure TEI’s
obligations with respect to the Swap Agreement as defined therein dated February
1, 2007 as amended, restated and/or supplemented from time to time;

 

WHEREAS, MLCS, MLPFS and TEI entered into that certain Pledge Agreement dated
March 6, 2008, as amended, supplemented and/or restated from time to time (the
“MLCS/MLPFS Pledge Agreement”), pursuant to which certain equity interests in
MuniMae TE Bond Subsidiary, LLC owned by TEI were pledged to secure TEI’s
obligations with respect to the 2005 Pledge Agreement as defined therein as
amended, restated and/or supplemented from time to time;

 

WHEREAS, MLCS, MLPFS and TEI entered into that certain Supplement to Guarantees
and Pledge Agreements dated June 9, 2010, as amended, restated and/or
supplemented from time to time (the “Supplemental Pledge Agreement”), pursuant
to which the TE Bond Sub Membership Interest as defined therein was pledged to
secure the Supplemented Obligations as defined therein;

 

WHEREAS, certain of the Swap Agreements described above are the subject of that
certain Second Amended and Restated Forbearance Agreement, dated as of the date
hereof (as amended, restated and/or supplemented from time to time, the
“Forbearance Agreement”), pursuant to which, during the Forbearance Period
described therein and provided that certain conditions specified therein remain
satisfied, MLCS and MLPFS have agreed to forbear from exercising and from
directing others to exercise certain rights and remedies with respect to the
Subject Event of Default described therein;

 

WHEREAS, the parties hereto desire to amend the Pledge Agreements and the
Supplemental Pledge Agreement referred to above (collectively, the “Pledges”) as
described in this Amendment; and

 

NOW THEREFORE, in consideration of the foregoing and of the mutual covenants
herein set forth, the parties hereto hereby agree as follows:

 

Section 23. Amendment to Pledges. The Pledges are hereby amended to provide that
the pledge of the equity interests in MuniMae TE Bond Subsidiary, LLC owned by
TEI to MLCS and MLPFS under the Pledges, together with the related guarantees of
TEI secured thereby, shall terminate upon satisfaction of the following
conditions (collectively, the “Pledge Release Terms”):

 

(i)            All of the Forbearance Release Terms (as defined in the
Forbearance Agreement) were satisfied and, as applicable, remain satisfied;

 

(ii)           The Letter of Credit No. WCERS 2005-01 posted under the MLCS/MMA
Financial Swap Agreement is replaced with Eligible Collateral;

 

(iii)          Any exposure of MLCS or MLPFS related to transactions with any
MuniMae Entity is fully collateralized in a manner satisfactory to MLCS and
MLPFS in their sole and absolute discretion;

 

 

 

(iv)          Under any agreement by and among MLCS, MLPFS, any MuniMae Entity
and/or MuniMae TE Bond Subsidiary, LLC, there exists no breach, Event of Default
or Termination Event, as applicable, in respect of any MuniMae Entity and/or
MuniMae TE Bond Subsidiary, LLC; and

 

(v)           Delivery of an amendment to each of the Swap Agreements pursuant
to which TEI shall covenant not to pledge, sell or transfer the equity interests
in MuniMae TE Bond Subsidiary, LLC, in whole or in part, without the prior
written consent of MLCS and MLPFS exercised in their sole and absolute
discretion.

 

Section 24. Ratification. As expressly amended hereby, the Pledges, and all
documents relating to and securing the same, shall continue in full force and
effect as expressly modified herein, are hereby ratified and confirmed in all
particulars and constitute the valid and binding obligations enforceable against
TEI in accordance with their terms.

 

Section 3. Counterparts. This Amendment may be exercised in multiple
counterparts, each of which shall constitute an original, but all of which
together shall constitute one and the same instrument.

 

Section 4. Definitions. Any capitalized term used in this Amendment and not
defined herein shall have the meaning ascribed to such term in the Pledges or
the Forbearance Agreement, as applicable.

 

Section 5. Representations. Each party hereto hereby, including each party
acknowledging and consenting to this Amendment, represents and warrants that it
has been duly authorized to execute this Amendment (including obtaining all
necessary consents), that its signature page has been validly executed, and
that, as applicable, the related Swap Agreement to which it is a party, as
hereby amended, constitute the valid and binding obligations enforceable against
such party in accordance with their terms.

 

[Remainder of page intentionally left blank]

 

 

 

 

[Signature page to Amendment to Pledge Agreements]

 

    MERRILL LYNCH CAPITAL SERVICES, INC.             By: /s/   Daniel Nussbaum  
    Daniel Nussbaum       Authorized Signatory  

 

 

 

 

[Signature page to Amendment to Pledge Agreements]

 

  MUNIMAE TEI HOLDINGS, LLC         By: /s/ Gary A. Mentesana   Name: Gary A.
Mentesana   Title: Executive Vice President

   

 

 

 

[Signature page to Amendment to Pledge Agreements]

 

    MERRILL, LYNCH, PIERCE, FENNER & SMITH
INCORPORATED             By: /s/   Daniel Nussbaum       Daniel Nussbaum      
Authorized Signatory  

 

 

 

 

[Signature page to Amendment to Pledge Agreements]

 

Acknowledged and Consented to By:

 

  MMA Realty Capital, LLC         By: /s/ Gary A. Mentesana   Name: Gary A.
Mentesana   Title: Executive Vice President

 

  Municipal Mortgage and Equity, LLC         By: /s/ Gary A. Mentesana   Name:
Gary A. Mentesana   Title: Executive Vice President

 

  MMA FINANCIAL HOLDINGS, INC.         By: /s/ Gary A. Mentesana   Name: Gary A.
Mentesana   Title: Executive Vice President

 



 

